*190
OPINION AND ORDER

Robert H. Zeman, who has been temporarily suspended from the practice of law, was found guilty of conspiring to violate Title 18 U.S.C. § 1512(b)(1). The charge arose when Robert H. Zeman did agree, combine, conspire and confederate with another person to commit an offense against the United States, to-wit: to knowingly and corruptly persuade another person, or attempt to do so, or engage in misleading conduct toward another person with intent to influence, delay, and prevent the testimony of any person in an official proceeding, in violation of Title 18, United States Code, Section 1512(b)(1).
Zeman now seeks to resign his license to practice law under terms of disbarment. His conviction is of such a nature as to put in grave issue his moral fitness to continue the practice of law. Kentucky Bar Association v. Cline, Ky., 814 S.W.2d 925 (1991); Wake v. Kentucky Bar Association, Ky., 860 S.W.2d 295 (1993). The Kentucky Bar Association has indicated that the motion to resign his license is acceptable.
Therefore, it is ordered that Robert H. Zeman’s motion to resign from the practice of law in the Commonwealth of Kentucky and the Kentucky Bar Association is granted. It is further ordered that:
1. Zeman shall not be permitted to engage in the practice of law in the Commonwealth of Kentucky until such time as the Supreme Court of Kentucky enters an order reinstating his membership in the Kentucky Bar Association.
2. Zeman shall not file an application for reinstatement for a period of five (5) years from the date of his temporary suspension from the practice of law on February 13, 1992.
3. Any application for reinstatement shall be governed by SCR 3.520, or any subsequent amendment thereto regarding reinstatement in case of disbarment.
4. All disciplinary proceedings against Zeman shall be terminated and the costs thereof shall be paid by Zeman in accordance with SCR 3.450(1) and SCR 3.480(3).
5. Zeman has heretofore, pursuant to SCR 3.390, been ordered to provide notice to
any clients of his inability to provide further legal services and he is to notify all courts in which he had matters pending of his resignation under terms of disbarment, and to provide the Director of the Kentucky Bar Association with a copy of all such letters.
All concur.
ENTERED: November 24, 1993.
/s/ Robert F. Stephens Chief Justice